    Case 2:20-cv-02779-CBM-GJS Document 53 Filed 04/16/21 Page 1 of 1 Page ID #:549


                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                            CIVIL MINUTES - GENERAL


Case No.          CV 20-2779-CBM(PJWx)                                            Date     APRIL 16, 2021


Title     Yaquelin Sevastiana Ordonez v. Warren A. Stanley et al.,


Present: The Honorable             CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE



                  YOLANDA SKIPPER                                              NOT REPORTED
                          Deputy Clerk                                           Court Reporter


                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None Present                                         None Present



Proceedings:          IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


        Counsel are hereby notified that the above matter is set on the Court's calendar for a Telephonic hearing
        re Plaintiff's motion for leave to file first amended complaint [44] on April 20, 2021 at 10:00 a.m.


        Counsel should use a land line and handset from a quiet location, no speaker phone. Wait on the line
        until your case is called, while you are waiting, please mute your phone as the Court can hear all the
        noise in the background. The call in number will be given to the parties one day before the hearing.


        Counsel and the parties are reminded that there is a general prohibition against photographing,
        recording, and rebroadcasting of court proceedings (including those held by telephone or video
        conference) and any recording of a court proceeding held by video or teleconference, including “screen-
        shots” or other visual copying of a hearing, is absolutely prohibited.


        IT IS SO ORDERED.
        cc: all parties




        CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
